 

 

 

; FILED LOL
RECEIVED cof

AQHE (Rey AmestWarnit | a

 

  
 
 
 
   
  
   
   
  
  
  
 
 
  
     
    

 
  

 

FEB 12 2021.

 

 

 

 

 

 

UNITED: STATES. DisTRICE COURT -
|
forthe oo roy CLERK US DISTRICT COURT
‘Districvok Columbia. . BY DISTRICT OF ARIZONA DEF
| ,
. United: States of Anierica: ;
¥; ‘ } Case: 4: 24-mj-00248 i. 2 M- Iv
FELICIA KONOLD 1 - Assigned to: Judge. eu ize M
): Assign: Dates 2710/2025
| ¥ Deseription: COMPLAINT WIARREST WARRANT
i > j
Defendant: ;

‘Tor . Any. suhaied law cancer officer : 2
YOU ARE ‘commas: io-arrest and bring bcfore:e United States magistrate judge: a owt unnecessary delay

‘fuainie of person’ titelatrestéd) FELICIAKONOLD: i Safer pian 7
whic’ is. abcused ofan affimse of violation based o oft he Following document filed with the court ab a

 

 

&. fadictment : Superson inderient ‘GB Information = Superseding: Informaflon Se Complaint
A a Probation ‘Violation, Petition © Supervised Release Violation Petition, Violation. Notige CF Order of the Court

This offense is briefly. described: as follows
‘See.attached: affidavit awhich is incorporated hereit: by: reference.

 

 

  
 
  

: : 2. +0,

"Dates __oanrmogs oI oe

 

 

i “Terug ‘feat fara
City tad state: Washingto , DG. Zia M.Fanuaul., Uni St : Magistrite Judge:
1 clanftitle .

 

 

 

 

 

_t | 7 Retari

Ths ia was. redzivedon idetey Fhe 5. [ax me and the = person was. sree on th ek

 

 

 

 

 

 

 

 

 

 

 

Poe

 

 

 

 

 

 

 

 

 
 

 

}
i
|
'
|
|

AO 91 (Rev. 11/11} Criminal Complaint

| UNITED STATES DISTRICT COURT

 

 

 

for the
ell ky i : District of Columbia
| GS United States of America )
CHRISTOPHER KUEHNE ) Case: 1:21-mj-00218 .
) Assigned to: Judge Faruqui, Zia M
LOUIS COLON ) Assign Date: 2/10/2021
FE LD ) Description: COMPLAINT W/ARREST WARRANT
Se, AL
Boo ws are
CRIMINAL COMPLAINT _
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of . January 6, 2021 in the county of _ in the.
District of Columbia , the defendant(s) violated:
. Code Section Offense Description
. 118 U.S.C. § 374 Conspiracy
» 18U.S.C. § 231(a)(3) Civil Disorder’
18U.S.C. § 1612(c)(2) Obstruction of an Official Proceeding
18 U.S.C. §§ 1752(a)(1) and (2) ‘Knowingly Entering or Remaining in any Restricted Building or Grounds
| Without Lawful Authority (with 1752(b)(1}(A) enhancement) Disorderly
40 U.S.C. §§ 5104(e)(2)(D) & (G) Conduct on Capitol Grounds

oe a
|
|

This criminal complaint is based on these facts:

See the attached affidavit, which is incorporated herein by reference.

 

C1 Continued on the attached sheet. Ae VY

Le Complainant's signature

 

Kate Cameliere, Special Agent, FBI
Printed name and title

 

Sworn to before me and signed in my presence.

 

Date. °—=—«02/10/2021|

 

Judge's signature :

r
oie

: City and state: Washington, D.C. Zia M. Faruqui U.S. Magistrate Judge
Printed name and title

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

|
|
Case: 1:24-mj-00218

‘ Assigned to: Judge Faruqui, Zia M

i Assign Date: 2/10/2021

Description: COMPLAINT WiARREST WARRANT

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

 

 

AND ARREST WARRANT
I, Katiry Camiliere, being first duly sworn, herby depose and state as follows:
: PURPOSE OF THE AFFIDAVIT
1. This Affidavit is submitted in support of Criminal Complaint charging William

|

CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, Felicia KONOLD, and Cory
» KONOLD (the SUBJECTS”) with violations of 18 U.S.C. §§ 371, 231(a)(3), 1512(€)(2),
1752(a)(1) and 0d and 40 U.S.C. §§ 5104(e)(2)(D) and (G) for their unlawful conduct at the U.S.
Capitol on J; amaly 6, 2021. This Affidavit sets forth evidence that establishes probable cause that
the SUBJECTS conspired together, and with others known and unknown, (i) to corruptly obstruct,
influence, or impede an official proceeding before Congress, that is, the certification of the
Electoral College, and (ii) to obstruct, impede, or interfere with a law enforcement officer during
the commission of a civil disorder.

2, As described in detail herein, the SUBJECTS did advance together as they
unlawfully. entered the grounds of the U.S. Capitol and the Capitol building itself. The SUBJECTS
did then proceed to act in concert to prevent law enforcement officers from controlling the crowd
by obstructing metal barriers that had been deployed to prevent the crowd’s further advancement
into other areas of the Capitol building. The SUBJECTS not only moved closely to each other in
proximity, but also appeared to gesture and communicate to one another both before arid while
inside the Capitol in an apparent effort to coordinate their efforts. In addition, one subject,
KUEHNE, carried rolls of fluorescent orange tape. As shown in images throughout this Complaint,
strips of similar-style orange tape were strategically worn by each of the SUBJECTS as well as
others in the crowd. As further evidence of the SUBJECTS’ coordination and planning,

CHRESTMAN, KUEHNE, and COLON wore tactical style gear, including helmets and gloves,
 

 

 

 

 

 

 

 

 

and CHRESTMAN arrived at the Capitol with a respirator and wooden club or axe handle
disguised as a flag, |
3. Ia addition to the charges described above, for his individual actions, this Affidavit
_ is submitted in support of Criminal Complaint charging William CHRESTMAN with violations
of 18 U.S.C. § 1s) for his threats to assault a Federal law enforcement officer, and 18
U.S.C. §§ 17528) ~ (2), 1752(b)(1)(A) for the use and carrying of a dangerous weapon during
the commission of the offense.
| BACKGROUND OF AFFIANT

4, Your affiant has been a Special Agent with the Federal Bureau of Investigation
(“FBY’”) since 2016, As a Special Agent, I am authorized by law or by a Government agency to
engage in or supervise the prevention, detention, investigation, or prosecution of a violation of
Federal criminal laws. In addition to my regular duties, I am a tasked with investigating criminal
activity in and around the U.S. Capitol grounds on January 6, 2021,

5. Unless otherwise stated, the information in this Affidavit is either personally known
to me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact known

- by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.
|STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

6. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions
around the U.S. Capitol include permanent and temporary security barriers and posts manned by

|
U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

|
|
 

 

 

 

 

 

 

to members of the public.

7. On January 6, 2021, a joint session of the United States Congress convened at the

 

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

_ the Electoral College of the 2020 Presidential Election, which had taken place on November 3, .
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately
1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber. .

8. AS the proceedings continued in both the House and the Senate, and with Vice
President Pence bresent and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior of
the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd
away from the Capitol building and the proceedings underway inside.

9. At such time, the certification proceedings were still underway and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

 

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
|
encouraged and assisted those acts.
|
10. Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President
 

 

 

 

 

 

 

i,
t
i

Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the
United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President

Pence remained in the U.S. Capitol from the time he was evacuated from the Senate Chamber until

: l

the sessions resumed.
i
{

11, Injthe course of these events, approximately 81 members of the Capitol Police and

|
58 members of the Metropolitan Police Department were assaulted. Additionally, one subject was

j
i

shot and killed while attempting to enter the House chamber through broken windows; many media

members were assaulted and had cameras and other news gathering equipment destroyed; and the

Capitol suffered millions of dollars in damage—including broken windows and doors, graffiti, and
residue of various pepper sprays, tear gas, and fire extinguishers deployed both by crowd members
who stormed the Capitol and by Capitol Police officers trying to restore order.

12. Diring national news coverage of the aforementioned events, video footage and
images which appeared to be captured on mobile devices of persons present on the scene depicted
evidence of violdtions of local and federal law, including scores of individuals inside the U.S.

I
Capitol building without authority to be there.

The Subjects

i

13. ‘Your affiant reviewed various forms of open source videos and photographs of
individuals who were engaged in unlawful activity at the Capitol on January 6, 2021. As described

in detail herein, your affiant has identified a group of five subjects who acted in concert to achieve
|

unlawful purposes. As previously introduced, the SUBJECTS acted together to obstruct law
' enforcement on the Capitol grounds and inside the Capitol during a civil disorder, and to obstruct

|
Congress’s certification of the Electoral College vote.!

|

—
1 Your affiant believes that there may be more persons involved in this particular conspiracy than
the persons described throughout this affidavit, and the investigation is ongoing.
 

14, The first subject can be seen in an image below (as captured on January 6, 2021)
dressed in a black baseball hat, black framed glasses, a black sweatshirt, black boots, tan gloves,
green and tan coimouflage pants, and a green tactical vest. The subject was also carrying what
appeared to be a, wooden club or axe handle, which was initially disguised as a blue flag. Your
affiant has reason to believe this person is William CHRESTMAN (“CHRESTMAN”) based on

the comparisons discussed herein. Among other things, your affiant has compared images from

CHRESTMAN’s database records, including DMV records, to several images and videos from the

 

events at the Capitol.’ Based on these same records, your affiant: has determined that

CHRESTMAN currently resides in the Kansas City, Kansas metropolitan area. According to

a records produced by CHRESTMAN’ s Wireless cell phone provider i in response to legal process,

 

 

 

 

 

 

CHRESTMAN i is listed as the owner of a cell phone number (“CHRESTMAN cell”), Lawfully-
obtained Google|records show that a Google account associated with the CHRESTMAN cell

number was connected to Google services and was present in or around the U.S. Capitol on January

6; 2021.

 

 

7 In the days following January 6, 2021, some public users on social media, specifically Twitter,

misidentified CHRESTMAN as Gavin McInnes, the founder of the Proud Boys. Though this was

a misattribution, your affiant submits that CHRESTMAN does have similar facial features to

Gavin McInnes. A video link to a story featuring an interview with McInnes from ABC news can

be found at this link: _https://abcnews.go.com/Nightline/video/proud-boys-founder-feels-
responsible-controversial-behavior-5 9766444,

|
|
i
 

 

 

 

 

 

 

 

 

 

 

15. The second subject can be seen in an image below (as captured on January 6, 2021)
wearing a tan helmet with orange tape affixed to the top and back, a black and tan face mask, a
black jacket, tan ps orange-tinted sunglasses, and a black backpack with two tolls of orange
tape hanging from the back. Your affiant has reason to believe the person : pictured below is
Christopher uBENE (“KUEHNE”) based on the investigation discussed herein. Among other
things, your affiant conducted a law enforcement database check and compared images of
KUEHNE, including his DMV records, to several images and videos from the events at the Capitol.

Based on these same records, KUEHNE also resides in the Kansas City, Kansas metro area.

According to records produced by KUEHNE’s wireless telephone provider in response to legal

process, KUEHNE is listed as the owner of a cell phone number “KUEHNE cell”). Law
fo .

enforcement databases consistently attributed that particular phone number to KUEHNE. Lawfully

obtained cell site data indicates that a cell phone associated with KUEHNE’s cell number was

present in or around the U.S. Capitol on January 6, 2021.

 
 

 

 

 

 

 

 

 

 

 

 

|
|
|
i
!
|
|

16. The third subject can be seen in an image below (as captured on January 6, 2021)
wearing a black helmet with orange tape affixed to the front and the back, an American flag pattern
face mask, an ordnge hooded sweatshirt, black sunglasses, black pants, black gloves, and a black
backpack with red bandana tied to the back of the backpack. Your affiant has reason to believe
this person is Loki Enrique COLON (“COLON”) based on the investigation discussed herein.
Among other things, your affiant conducted a law enforcement database check and compared
images of COLON, including his DMV records. According to databases available to law
enforcement, COLON is also believed to reside in the Kansas City, Missouri metro area.
According to records produced by COLON’s wireless telephone provider in response to legal
process, COLON is listed as the owner of a cell phone number (“COLON cell”). Lawfully obtained

cell site data indicates that a cell phone associated with COLON’s cell phone number was present

in or around the U.S. Capitol on January 6, 2021.

 
 

 

 

 

THe

2021)

6,

image below (as captured on Janu

In an

t can be seen

bjec

fourth su

 

Lat hat w

ided ponytail, a green

ith orange tape affixed to the top and brown bra

 

tan bas

wearing a

 

Your affiant has reason

tan and gray shoes, and a black backpack

acket, tan pants,

j

scarf, and black

 

|

“FELICIA KONOLD”) based on the

KONOLD (

is Felicia

ictured below i

rson p

to believe the pe

   

yO
5 s
i CO«&
Be
a 8
9 ma
sp ‘5
EY
3 on
a &
os a
cs
3 ¢
yy
2 5
a 3
ae)
> §
g 2
a
2 §
a 4
|
on ™?
6 5
& s
2 38
oO
ml
os
2 8
wm
5 8
a 3
g 6
8

 
 

FELICIA KONOLD resides in the

ditional law enforcement database checks associated a phone

wy
a
ter
o
yy
o
i
a
#
o
Yo
=
e
oO
BE
ss}
9°
~~ <s
ep
a <
e 8
9 4
< ¢2
. =
—-_= 86869
_#8 &
QO
3
Oo &§
2 8
SB <
Y
S$ 7
a §
§ 38
2 6
o

   

4

aft

-number (her

with FELICIA KONOLD. Additionally,

“FELICIA KONOLD cell”)

, the

er.

ein

 

 

 

 

 

    
 

|
during a voluntaty interview with the FBI on or about January 28, 2021, FELICIA KONOLD was
reached telephonically via the FELICIA KONOLD cell. Lawfully obtained cell site data indicates
t

that a cell phone associated with FELICIA KONOLD’s cell phone number was present in or

|
around the U.S. Capitol on January 6, 2021.
|

 

|
18. The fifth subject can be seen in an image below (as captured on January 6, 2021)

‘ |
wearing a black and grey baseball hat with orange tape affixed to the top, glasses, a red scarf, tan

 

hooded jacket, and grey pants. Your affiant has reason to believe the person pictured below is Cory
KONOLD (CORY. KONOLD”) based on the comparisons discussed herein. Among other things,
your affiant has| compared images in CORY KONOLD’s database records, including DMV
records, to sever, I images and videos from the events at the Capitol. CORY KONOLD is the
brother of FELICIA KONOLD. Lawfully-obtained cell site records indicated that the FELICIA
KONOLD cell called a number associated with CORY KONOLD while in or around the Capitol

on January 6, 2041.

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

The Group's Affiliation with the Proud Boys

19, Proud Boys is a nationalist organization with multiple U.S. chapters and potential
activity in other| Western countries. The group describes itself as a “pro-Western fraternal
organization for men who refuse to apologize for creating the modern world; aka Western

Chauvinists.” Proud Boys members routinely attend rallies, protests, and other First Amendment-

 

protected events, where they sometimes engage in violence against individuals whom they
. |

perceive as threats to their values. The group has an initiation process for new members, who often

| wear yellow and black polo shirts or other apparel adorned with the Proud Boys logo to events.
20. Beginning as early as December 2020, public communications from Proud Boys
organizers encouraged members of the Proud Boys to attend the January 6, 2021, demonstration
in Washington, D.C. Such communications included messages sent by the self-described chairman
of the Proud Boys, Enrique Tarrio. For example, on or about December 29, 2020, Tarrio posted a

message on the social media site Parler about the demonstration planned for January 6, 2021,

 
 

 

 

 

 

 

 

 

 

 

 

i
|
|
|
t
|
|

Among other things, Tarrio announced that the Proud Boys would “turn out in record numbers on
Jan 6th but this time with a twist... We will not be wearing our traditional Black and Yellow. We
will be incognit and we will be spread across downtown DC in smaller teams. And who
knows....we might dress in all BLACK for the occasion.” I believe the statement about dressing
in “all BLACK” i a reference to dressing like the group known as “Antifa,” who the Proud Boys
have identified 25 an enemy of their movement and who are frequently depicted in the media clad
in black clothing, Your affiant understands that the post was accessible to any users or guests of
Parler’s site, and it was reported in the media.

21. On or around the same day, Joseph Biggs, a self-described organizer of the Proud
Boys, posted a similar message on Parler in which he stated, among other things, “We will not be
attending DC in colors. We will be blending in as one of you. You won’t see us. You'll even think
we are you.. We are going to smell like you, move like you, and look like you. The only thing
we’ ll do that’s us is think like us! Jan 6th is gonna be epic.” I understand that, in referring to “you”
Biggs was areting these statements at “Antifa,” who are frequently depicted in the media as
wearing black cldthing at rallies and counter-protests. |

22. Of January 6, 2021, a large group of Proud Boys were captured on publicly-
available video marching in a group on Constitution Avenue, Northwest, in the area around First

Street, Northwest. The group march was led by, among others, Proud Boys organizers Joseph

| .
Biggs and Ethan Nordean, who have both been charged by complaint.? The group was engaged in

|
|

 

3 On January 19, 2021, Joseph Biggs was charged by criminal complaint for violations of 18 U.S.C.
§§ 1512(c), 1752(a), and 40 U.S.C. §§ 5104(e)(2)(D) and (F). United States v. Joseph Biggs, 21-
mj-126. On February 2, 2021, Ethan Nordean was charged by criminal complaint for violations of
18 U.S.C. §§ 1361, 2 and 18 U.S.C. § 1512(c)(2), among other charges, in connection with his
actions at the U.S. Capitol on January 6, 2021. United States v. Ethan Nordean, 21-mj-195.

i
|
|
|
|
|
|
|
{
{
 

 

 

 

 

 

 

 

 

 

various chants and response calls, including “F*** Antifa!” and “Whose streets? Our streets!”
|

CHRESTMAN en FELICIA KONOLD were observed within this group.
23. Your affiant reviewed open source media that depicted CHRESTMAN interacting
with several members of the Proud Boys near the Capitol before it was breached. The image below

|
depicts CHREST/MAN (left) communicating with a person that your affiant identified as Proud
. t . . .

Boy Ethan Nordean (right).

 

24. The same group of Proud Boys were later captured on publicly-available video
moving toward the pedestrian entrance to the Capitol grounds on First Street, Northwest. The
group continued t be led by Proud Boy organizers Joseph Biggs and Ethan Nordean. As depicted
in the images below, marching among this group were the SUBJECTS. Walking within feet of the
SUBJECTS are other identified Proud Boys, such as William Pepe, who has been indicted for his

conduct on January 6,'2021.4

 

¢ William Pepe was charged by indictment on January 29, 2021,-in a Conspiracy with another
identified Proud Boy, Dominic Pezzola in 21-cr-52, with violations of 18 U.S.C. §§ 231, 1512(c),

 
itol on or about

. Cap

Ss

 

ide the U

t and ins

JONS a

his acti

ith

fon W:

In connect

Ss

 

 

 

Oo
OD we ee oe

re a.

‘Sm

~S

5Q

! BS
3°

~

et

. B :

Bs

 

 

 

 

 

 
 

 

 

 

 

 

 

 

ee

 

The SUBJECTS’ Conduct at the Capitol on January 6, 2021

 

25. Your affiant has studied video footage and still photographs of the January 6, 2021
incursion of the US. Capitol. Based on your affiant’s review of such materials, your affiant asserts
that the SUBJECTS engaged in the conduct described herein.

26. Shortly before 1:00 p.m., a large crowd, including a large group of Proud Boys, -
gathered near the pedestrian entrance to the Capitol grounds on First Street. The entrance was
secured by a small number of U.S. Capitol Police, who stood behind a waist-high metal barrier.
Shortly thereafter, two men advanced toward the waist-high metal gate. The crowd followed.
Individuals that recognize as CHRESTMAN, FELICIA KONOLD, and CORY KONOLD
moved to the front of the crowd during the initial confrontation with law enforcement, Your affiant
notes that CHRESTMAN appeared to have a black helmet with a piece of orange tape hanging
from his backpack (circled in yellow below). This orange tape is similar in kind and character to

the orange tape affixed to the headwear of FELICIA KONOLD, CORY KONOLD, KUEHNE,

and COLON.

 
 

 

 

 

 

 

 

 

 

:
Within minutes, the crowd overwhelmed the U.S. Capitol Police officers seen at

the top of the steps in the image above. The metal barricades were toppled, and the crowd advanced
toward the Capital Within minutes, CHRESTMAN, FELICIA KONOLD, and CORY KONOLD >
had moved past | e barrier and placed themselves at or near the front of the crowd at the next
police barrier.

28. As Capitol Police began to form another line closer to the Capitol, CHRESTMAN,
FELICIA KONGLD, and CORY KONOLD were among those at the front of the crowd.
CHRESTMAN then stood directly in front of Capitol Police officers who were attempting to guard
the Capitol, Cc STMAN yelled at the Capitol Police officers, “You shoot and I'll take your
fucking ass out!” At a different point, Capitol Police officers attempted to arrest one person from
the crowd, and CHRESTMAN encouraged other members of the crowd to stop the Capitol Police
from arresting him. Among other things, CHRESTMAN said to other members of the crowd,

“Don’t let them take him!” Immediately next to CHRESTMAN was FELICIA KONOLD, who at

 
 

multiple points deliberately grabbed CHRESTMAN’s elbow and tactical vest. During this
{

sequence, FELICIA KONOLD yelled at Capitol Police, “Let him go!” A screenshot of

CHRESTMAN, FELICIA KONOLD, and CORY KONOLD during this sequence can be seen

below. Of note, CHRESTMAN’s wooden club or axe handle can be seen wrapped in a blue flag.

 

 

 

29. Thenext police line was soon overwhelmed and outflanked by crowds of people as

 

they crowd acvaged to the front plaza of the U.S. Capitol. CHRESTMAN, FELICIA KONOLD,
and CORY KONOLD again moved to the front of the crowd and stood directly in front of law
enforcement officers who were attempting to guard the Capitol. CHRESTMAN put on the black
helmet with orange tape, and he can be seen holding what appears to be the same wooden club or
axe handle discussed above. In the image below, the wooden club or axe handle has been stripped

of the flag.

 

 

 

 

 

 

 

 

 
FELICIA KONOLD helped CORY

ith orange tape that had been worn by CHRESTMAN was

CHRESTMAN removed the black helmet and donned what

 

 

E
oO
Oo
a
2
2
a
a
2
wm
5S
Q
ag
=e Oo G
¢ 4 9
os 2 M™M |,
oO x >
en
o |. w@ &£
ao 8 6 6
> 8 O 6
> Oy oO
5 & FB s ;
a 8S =
o 28 8
, 2 se
gS 2 EA
Hoe
gi
a og ©
a a M

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

31. Video footage taken during the event also captures CHRESTMAN addressing the

crowd of peopl who had unlawfully assembled on the Capitol grounds. At one point,

CHRESTMAN turned to face the crowd and shouted: “Whose house is this?” The crowd

responded, “Our

responded, “Yes!

ouse!” CHRESTMAN shouted, ‘Do you want your house back?” The crowd

> CHRESTMAN shouted back, “Take it!”

32. At another point while outside the Capitol, and as ‘seen in the image below,

CHRESTMAN, FELICIA KONOLD, CORY KONOLD and others used their hands and bodies

in an effort to disrupt or dismantle the metal barriers that officers were using 40 control the crowd.

 

 
 

 

 

The SUBJECTS’ Conduct Inside the Capitol on January 6, 2021

33. The SUBJECTS subsequently entered the U.S. Capitol and appeared together at
various locations inside the building.

34, For example, footage obtained from surveillance cameras inside the Capitol, along
with open source video, depicts efforts by law enforcement officers to lower metal barriers in the
tunnels underneath the Capitol. These metal barriers are designed to seal off areas of the Capitol
and were deployed in an effort to control the crowd. U.S. Capitol Police officers were positioned

|
on the other side of the metal barriers, which were being lowered to prevent the crowd from

: advancing. FELICIA KONOLD, CHRESTMAN, KUEHNE, and COLON each took deliberate

 

 

 

 

 

 

|

steps to prevent the barriers from closing. In my training and experience, the actions of FELICIA
KONOLD, + CHRESTMAN, KUEHNE, and COLON were intended to and did serve to prevent
law enforcement from securing areas of the Capitol against unlawful entrants.

35. The person that I have identified as FELICIA KONOLD can be-seen intentionally
obstructing the operon of the metal barriers by attempting to stop them from closing by placing

her arm in the path of the barriers. As FELICIA KONOLD took this action, a person that I

 
 

 

> .
oO
5
nm
3
oO
4
o
wy
5
: §
oO
2
oO
g
B
. »]
. w
a
™?
3
a
=
o
a
3 8
on
af 5
3 ©
o &
th Cy
oO
A o
: Hw
! O 7)
6 3
“~ 3
©
ee _ a
QS 8
5p
a & ©
j o RS
NOG 5
i & ;
Q a a
3 a
2 a

 
 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

36. At around the same time and in the same general location in the Capitol,

CHRESTMAN tbok a similar action to obstruct the metal barriers with a wooden club or axe

 

handle.

 

37. As shown below, CHRESTMAN, KUEHNE, and COLON can be seen standing

  
  

near one another, |and the surveillance video appears to show them gesturing and calling out to one
another as law enforcement officers attempted to lower the barriers. As can be seen in the second

image below, FELICIA KONOLD was initially out of view but then rejoined CHRESTMAN.5

 

!

|
> Proud Boys Nicholas Ochs and Nicholas DeCarlo can be seen in the. background recording the
unlawful nee with their phones and other devices. Ochs and DeCarlo were indicted on
February 3, 2021 in 21-cr-73, for a Conspiracy to commit violations of 18 U.S.C. § 1512(c), among

other charges, in connection with their actions at and inside the U.S. Capitol on or about January
6, 2021.

 
 

 

   

 

8 8 g
8 > &
= 3 2 4
om Ww.
o . «a
op op oO
2 § 3s
tn =} in ~g
9 € 3 2
8 a o 8
o® ## g a
oO = o] Bb
Ss 3d &
Sg a ® Oo
a oO
3.8 & 2
2 Ss oO .
Qu 8 g 5
Ss s S &
a 3
a Ss =
o 5
os Yop y
o
eS 3 = ay
é >» 2
AEs
5 3 #8 #
© 2 Ha) =
DQ A wy
so u
oO 3 5
a oa FF g
. °
gj > 5 2
2 n 5 5 S
o a 9 ey oO
9g o 3 Hd
BE a 5
Q. oO oo
- @ 8 *
3s - & QB
Ga n 0 s
5 FF ¢# se &
o
™? . WJ oD
Mm @ E 3 (B
Gwe rw 3 3
, oe 2 3 Ge
4 o & oO
& bb 8S 8 «
op Ge 2 3 .
te 2 g
3 A s
Gey 3
co 86 ° B i
an . 4 =
gs 3 M 3
o & 7 g
Fegs
) oS By -

 

 

 

 

 

 

 

 

 

 

 

 
  

w~
x
Qf
& o
2,
By
n &
} oD o
| as
3 oO
z 8
fam “n
aS
Oo #8
a B
at elt]
oO £
g 8
Qa mq
2 8
eg
5 ry
am i
ot i
S oa
olUG
ce o
9 4
7g o
5 68
3 g
— a —
a
3 So x
“a a ©
! 2 ay oO
o 2
2 fia
a e 2
mW . a
a . te eB . ee
@.
i 2
. 2 €
a §€ 3s
! Bp ‘g
Q
oa
i

 

 

 

 
 

 

 

 

 

 

 

 

 

 

{
|
i
!
i

 

40. You affiant also notes that many within the crowd with the SUBJECTS were
wearing orange clothing or orange tape on their hats or helmets. As described in Paragraph 15,
KUEHNE was carrying two rolls of orange tape on his backpack. Your affiant submits that the
~ gauge of the KUBHNE’s orange tape is consistent with the orange tape worn on the hats or helmets

of the SUBJECTS as well as others in the crowd. Based on my training and experience, your

affiant believes the use of orange tape by multiple members in the crowd was a mark that was .

intended to identify persons for a particular purpose. The intent and purpose of this identifying
tape remains under investigation. |
Statements in Social Media By FELICIA KONOLD

41. Following this incident, law enforcement agencies received numerous tips from the
public. One such tip was provided by Witness-1 (“W-1”); W-1 provided a tip regarding a particular

Snapchat account for username “classy_lacy” (hereinafter the “SNAPCHAT ACCOUNT”). The

 
 

 

 

 

 

 

 

|
|

SNAPCHAT ACCOUNT posted videos on Snapchat bragging about the attack on the U.S. Capitol
on January 6, 2. W-1 provided a compilation of three videos from the SNAPCHAT
ACCOUNT to the FBI.

42. Open source searches for the particular username associated with the SNAPCHAT
ACCOUNT identified a Twitter account with the same username (both usernames referred to
“classy_lacy”) (hereinafter the “TWITTER ACCOUNT”). The display name for this TWITTER.
ACCOUNT was felicia konold,” and the publicly available profile photograph associated with the

TWITTER ACCOUNT appeared to be same person whose profile photograph appeared in the SNAPCHAT

 

ACCOUNT. The profile pictures from the SNAPCHAT ACCOUNT (on the right) and the TWITTER

. ACCOUNT (on the left) are.set forth below.

 
     

co —__r
| felicia konold

43. One video from the SNAPCHAT ACCOUNT featured a woman talking toward the

camera in a «gelfie” style. The woman said, in substance and in part:

4

| The one thing I learned today...

[Barks, Barks]

[Laughs]

I’m watching the news guys

Fuuuck

Dude, I can’t even put into words. I. I. Never.

I never could funintelligble] have imagined having that
much of an influence on the events that unfolded today.

 

 
 

 

 

 

 

 

 

 

The following is

 

[Laughs]

Dude, people were willing to follow. You fucking lead, and
everyone had my back, dude, everyone, fucking wall, legit,
in the air, up against the fence, [unintelligible], three lines of
police, fence, me, not even on the ground, my feet weren’t
even on the ground, all my boys, behind me, holding me up
in the air, pushing back.

[Laughs]

We fucking did it.

an image of the woman speaking in the video.

Pan Core

 

 

44, Additionally, in a video from the SNAPCHAT ACCOUNT, a woman’s voice

celebrated that sh

e had just been “recruited into a fucking chapter from Kansas City.” In the post,

the woman claimed that she had been told that even though she was not from Kansas City, she was

“with them now.’

During the video post, the speaker displayed a two-sided “challenge coin” that

appears to have markings that designate it as belonging to the Kansas City Proud Boys.

 

 

 
 

 

 

 

 

CONCLUSIONS OF AFFIANT

|

45. Based on the foregoing, your A ffiant submits that there is probable cause to believe
that William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON, FELICIA
KONOLD, and cory KONOLD each did violate 18 U.S.C. § 371 by conspiring together, and
with others known and unknown, (i) to corruptly obstruct, influence, or impede an official
proceeding before Congress, that is, the certification of the Electoral College, and (ii) to obstruct,
impede, or interfere with.a law enforcement officer during the commission of a civil disorder.

46. Based on the foregoing, your Affiant further submits that that there is: probable
cause to believe hat William CHRESTMAN, Christopher KUEHNE, Louis Enrique COLON,
FELICIA KONOLD, and CORY KONOLD each did violate 18 U.S.C. §§ 231(a)(3), 1512(c)(2),
1752(a)(1) and 2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G).

47. Based on the foregoing, your Affiant further submits that that there is probable

| .
cause to believe that William CHRESTMAN did violate 18 U.S.C. § 115(a)(1)@) by threatening

to assault a Federal law enforcement officer, and 18 U.S.C. §§ 1752(a)(1) — (2), 1752(b)(1)(A) for

the use and carrying of a dangerous weapon during the commission of the offense.

 

 
 

 

 

Federal Bureau of Investigation

Respectfully submitted,

Kathryn Camiliere
Special Agent

 

 

|
Subscribed and sworn

February 10, 2021.

by telephone pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on

 

 

 

 

 

 

 

UNITED STATES MAGISTRATE JUDGE

HON. ZIA M. FARUQUI

 
